Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/06/2022.  These drawings are acceptable.

Specification
The amendments to specifications were received on 06/06/2022.  These amendments are acceptable


Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner's statement of reasons for allowance:
With regards to claim 23, none of the prior art teaches or suggests, alone or in combination, “a conductive through hole, electrically connecting a first pair of the plurality of conductive layers through a first one of the plurality of insulating layers with a through hole conductive material defining a first width and having a side wall perpendicular to the first and second major sides; and a via, electrically connecting a second pair of the plurality of conductive layers through a second one of the plurality of insulating layers with a via conductive material defining a second width less than the first width, the via electrically coupling the conductive through hole with another one of the plurality of conductive layers different than the first pair of the plurality of conductive layers.” in the combination required by the claim.
Claims 24-29 are allowed by virtue of their dependency on the independent claim 23

With regards to claim 30, none of the prior art teaches or suggests, alone or in combination, “a conductive through hole, electrically connecting a first pair of the plurality of conductive layers through a first  one of the plurality of insulating layers with a through hole conductive material defining a first width and having a side wall perpendicular to the first and second major sides; and a via, electrically connecting a second pair of the plurality of conductive layers through a second one of the plurality of insulating layers with a via conductive material defining a second width less than the first width, the via electrically coupling the conductive through hole with another one of the plurality of conductive layers different than the first pair of the plurality of conductive layers;
Claims 31-37 are allowed by virtue of their dependency on the independent claim 8.

With regards to claim 38, none of the prior art teaches or suggests, alone or in combination, “a conductive through hole, electrically connecting a first pair of the plurality of conductive layers through a first one of the plurality of insulating layers with a through hole conductive material defining a first width and having a side wall perpendicular to the first and second major sides; and via, electrically connecting a second pair of the plurality of conductive layers through a second of the plurality of insulating layers with a via conductive material defining a second width less than the first width, the via electrically coupling the conductive through hole with another one of the plurality of conductive layers different than the first pair of the plurality of conductive layers.”
Claims 39-42 are allowed by virtue of their dependency on the independent claim 15.

Further, the Examiner notes that Applicants arguments regarding Claims 23, 30 and 38 were found to be persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/JULIA SLUTSKER/Primary Examiner, Art Unit 2891